Citation Nr: 1029137	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a low back disability, to 
include chronic degenerative lumbar discs, L4-L5, L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for degenerative 
lumbar discs, L4-L5, L5-S1.  The Veteran submitted a substantive 
appeal, and this matter is properly before the Board for 
adjudication.

FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	The Veteran sustained a low back injury in service. 

3.	Symptoms of a low back disability were not chronic in service. 
 

4.	Symptoms of a low back disability have not been continuous 
since service separation.

5.	The Veteran has current degenerative joint disease of the 
lumbar spine.

6.	The Veteran's degenerative joint disease did not manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.

7.	There is no competent or probative evidence that relates the 
Veteran's current low back disability, including degenerative 
joint disease of the lumbar spine, to an in-service injury or 
event.

CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, and service connection for degenerative joint disease of 
the lumbar spine may not be presumed. 38 U.S.C.A. §§ 1110, 1131, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a). 

In a letter dated in October 2004, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claim for service connection for degenerative joint disease of 
the lumbar spine, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
finds that VA met its duty to notify the Veteran of his rights 
and responsibilities under the VCAA.   

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording him 
a physical examination, and obtaining a medical opinion.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  

In July 2010, the Veteran's representative submitted an informal 
hearing presentation asserting that the Veteran submitted 
evidence that he was treated for a back injury during service but 
was denied based on the VA examiner's inability to provide an 
opinion without resorting to speculation.  They argue that VA has 
not fulfilled its duty to assist and the claim should be remanded 
so that a medical opinion may be obtained.  

A medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation that the Board can consider and weigh against 
contrary opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In 
this instance, the VA examiner stated that the issue of whether 
the Veteran's disability was the result of his active duty could 
not be resolved without resorting to speculation because the 
Veteran was seen one time for acute onset of back pain while in 
service, his "back strain" was treated conservatively, and 
there were no other injuries or incidents associated to the 
Veteran's low back condition while in service.  The examiner 
indicated that the claims file and medical records were reviewed 
and clearly stated the reasons why a definitive answer could not 
be provided.  The Board finds the explanation to be sufficient.  
Further development regarding this issue would be futile because 
there is no additional medical evidence or medical literature 
identified as possibly necessary to reach an opinion.  As such, 
the opinion is adequate for adjudicative purposes.  See Jones v. 
Shinseki, No. 07-3060 (2010).  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

The Veteran contends that his degenerative disc disease is 
directly related to the injury he sustained while on active duty.  
He explains that while working on USS Fred T. Berry, he was 
assigned to move a large vent motor which weighed 100 pounds.  
While attempting to move the unit, his body was contorted into 
several different positions, and he heard his back pop.  He then 
experienced extreme pain, was immediately taken to the infirmary 
and subsequently placed on bed rest.  The Veteran asserts that he 
continued to have back problems while in service.  He 
acknowledges that he did not complain about his back pain for the 
rest of his duration in the military, but explains that he was 
concerned that complaining would have not been in his best 
interest as he did not want to be known as a malingerer and also 
feared a back injury could have jeopardized the return to his 
civilian job with the local phone company.  Therefore, he chose 
to work around the pain and discomfort.  He asserts that he 
started receiving private care for this condition immediately 
after discharge from service, and that over the years, the pain 
has gotten worse and has limited his range of motion.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, types, 
and circumstances of service, as evidenced by service records, 
the official history of each organization in which the veteran 
served, the veteran's military records, and all pertinent 
medical and lay evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability resulting 
from that injury.  

In order to establish service connection for a claimed disorder, 
the following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical causation; 
lay statements do not constitute competent medical evidence for 
these purposes.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) and Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Lay 
testimony, however, is competent to establish a diagnosis where 
the layperson is competent to identify the medical condition, is 
reporting a contemporaneous medical diagnosis, or describes 
symptoms that support a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b). 
 When a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for a low back disability, 
to include degenerative joint disease (arthritis), which is 
deemed to be a chronic disease under 38 C.F.R. § 3.309(a) and 
service connection may be granted under 38 C.F.R. § 3.307(a)(3) 
if the evidence shows that the disease manifest to a degree of 
ten percent or more within one year from the date of separation 
from service.  See 38 C.F.R. § 3.307.  Separation from service is 
defined as the Veteran's discharge date.  See 38 C.F.R. 
§ 3.307(a)(2).  Therefore, because the Veteran was discharged 
from service in August 1965, the evidence must show that chronic 
arthritis was manifest to a degree of ten percent by August 1966 
in order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The Veteran's service treatment records do not show any back 
problems upon entry into service.  A November 1962 VA sick call 
treatment record shows the Veteran was treated for back pain 
after bending over while working and not being able to get up 
without assistance.  The attending physician reported the Veteran 
had no pain in his legs, but had muscle spasms and tenderness 
over the sacrum with no swelling or bony abnormality.  The 
physician diagnosed the Veteran with a low back strain and 
prescribed Codeine, Robaxin, and bed rest.  The Veteran had no 
further complaints of back pain for the duration of his service, 
and the separation examination noted a normal spine examination.  

After separating from service, he worked as a cable splicer for 
many years in civilian life.  He contends that he sought 
treatment for his back from Dr. C. immediately after discharge 
from service from 1965 to 1970.  There are no medical records to 
show treatment from Dr. C.  The Veteran argues that Dr. C. has 
passed away and his records are unobtainable.  

The Veteran also asserts that he sought treatment from 1970 to 
1978 from a physician whose name he cannot remember.  However, 
there is no evidence of record to show treatment during this 
time. 

The Veteran further contends that he received treatment from Dr. 
H. from 1978 to 1982.  VA attempted to obtain medical records 
from the physician.  However, in September 2005, the physician 
responded that there were no records for the Veteran on file.

Dr. Q.C. treated the Veteran for a recurrent/intermittent-post 
traumatic neuromusculoskeletal injury at L4/L5 and L5/S1 from 
1982 to 1989.  In a letter dated in May 2006, Dr. Q.C. explained 
that the Veteran's records were destroyed in a flood in 
approximately 1992/1993 and cannot be duplicated or reproduced.  

The Veteran began seeing Dr. L.A.O., a primary care physician, 
from 1993 until 1999.  In the Veteran's Notice of Disagreement, 
he stated "you can be assured that I had discussed this 
condition with her once or twice" (referring to his primary 
physician).  However, there is no evidence of record that shows 
Dr. L.A.O. treated the Veteran for a low back disability.  
Treatment records received from Dr. L.A.O. show treatment for a 
boil on the back and include a copy of an August 2004 MRI report 
but no evidence of treatment for a back disability.

In August 2004, the Veteran received a MRI of the lumbar spine at 
Citrus Diagnostic Center.  The physician at the Citrus Diagnostic 
Center noted moderate to severe loss of height at L4/L5 and mild 
to moderate narrowing at L5/S1.  A broad-based disc spur complex 
was seen centrally at L5/S1and L4/L5, which impressed upon the 
anterior margins of the thecal sac.  The physician diagnosed the 
Veteran with degenerative L4/L5 and L5/S1 discs.  

In a letter dated in September 2004, the Veteran's wife stated 
that he has had trouble with his back since his injury while in 
the Navy.  He would miss work off and on a week at a time.  She 
further stated that the Veteran would seek treatment for his back 
but the treating physicians would only prescribe medication and 
back braces to relieve the pain.  As result, the Veteran stopped 
seeking treatment and resorted to taking hot showers and over-
the-counter pain medication, and learned to live with the pain.  
His wife added that even while driving in a car, the Veteran has 
to stop every two hours because his back tightens up and his legs 
go numb.  He also has pain every morning getting out of bed.

Dr. M is currently the Veteran's primary physician.  In a 
February 2005 letter, Dr. M. stated that he never personally 
treated the Veteran for lumbosacral pain.  Dr. M stated that an 
MRI of the lumbosacral spine was obtained around the time the 
Veteran was being treated by Dr. L.A.O.  However, the 
documentation of the August 2004 MRI of the lumbar spine 
indicates the Veteran was referred by Dr. M.  Nonetheless, Dr. M. 
noted that the Veteran has evidence of chronic changes that may 
have started many years ago, and has been having recurrent 
problems related to chronic pain and recurrent disability which 
eventually led to the Veteran having to stop working.  

In a letter dated in August 2005, Dr. W.I.C. stated that the 
Veteran has degenerative joint disease of the lumbar spine which 
began in the 1960's.  He further noted that the Veteran injured 
his lumbar spine while serving in the Navy and has had chronic 
pain since that time which has gradually worsened.  The physician 
opined that a relationship exists between the lumbar injury 
sustained during military service and the Veteran's current 
condition.  In a May 2006 letter, Dr. W.I.C. again stated that 
the Veteran has degenerative joint disease of the lumbar spine.  
The physician noted that the Veteran has been treated with 
various conservative measures, including steroid injections and 
oral anti-inflammatory medications.  Despite these measures, the 
Veteran continues to experience pain, and Dr. W.I.C. does not 
anticipate any significant changes in the Veteran's symptoms in 
the future.

The Veteran's supervisor from the mid-1960's to 1975 wrote a 
letter in July 2006.  He stated that the Veteran had a back 
problem which he kept in mind when assigning work.  The Veteran 
was assigned to wiring and testing equipment prior to 
installation.  

The Veteran underwent a VA examination in September 2006.  The 
examiner noted that the Veteran had a history of stiffness, pain, 
weakness, and decreased motion in the low back.  The examiner 
diagnosed the Veteran with degenerative discs at L4-5-S1 of the 
lumbar spine.  However, the examiner could not resolve the issue 
of whether the Veteran's disability was the result of his active 
duty without resorting to speculation because the Veteran was 
seen one time for acute onset of back pain while in service, his 
"back strain" was treated conservatively, and there were no 
other injuries or incidents associated to the Veteran's low back 
condition while in service.  

The Board finds that the Veteran had one in-service low back 
injury.  Because a layperson is competent to establish the 
presence of observable symptomatology, the Board finds the 
Veteran competent to report that he experienced extreme pain 
after moving the motor on the ship and continued to have back 
problems while in service.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  Thus, the Board must determine if his assertions 
about the onset and chronicity of the contended disability are 
credible in order to assign appropriate weight to his statements.  

The Veteran argues that the 1962 sick call treatment record only 
noted that he was bending over, however, he was actually removing 
a motor when the back injury occurred and that the lack of 
sufficient medical facilities, such as X-ray machines, kept him 
from being properly diagnosed.  The Board finds the sick call 
treatment records to be probative because the record was made at 
the time of the event and prepared by a physician in the course 
of the diagnosis and treatment.

The Veteran stated that he continued to have back problems while 
in service but chose to work around the pain and discomfort, 
however, the service treatment records only show one complaint.  
The Veteran also maintains that he sought continuous treatment 
after service, but due to situations out of his control, such as 
Dr. C's passing and records being lost in a flood, he cannot 
prove the continuity of care for his back.  Although Dr. C's 
records from 1965 to 1970 are unattainable, the Veteran also did 
not provide evidence of treatment from 1970 to 1982, as he could 
not remember the name of one physician and the request for 
documents from Dr. H. was returned with a response that there 
were no records on file for the Veteran.  The evidence of record 
shows that the Veteran's first treatment for a low back 
disability was not until 1982, nearly twenty years after 
discharge from service, and his first diagnosis was not until 
2004, nearly forty years after discharge from service.  
Furthermore, the Veteran states that he discussed the back 
condition with his primary physician, who has been his physician 
since 1993, but there is no evidence that the Veteran was treated 
for a low back disability by this physician.  Thus, the Board 
finds that the Veteran did not have continuous symptoms of a low 
back disability during or after service.  Evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Consequently, the Board finds the Veteran's 
statement not to be credible and therefore, not probative.

The Board will give more evidentiary weight to the objective 
medical evidence found in his treatment records and reported by 
the VA examiner because they are based on the objective medical 
evidence seen in the medical records as reported on by medical 
experts.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007).  
The Board finds that the Veteran did not have X-ray findings of 
arthritis during the one year post service presumptive period.  
Therefore, the Board finds that the evidence of record 
demonstrates that the Veteran's degenerative joint disease did 
not manifest to a degree of ten percent or more within one year 
from the date of separation from service.  The Board finds the 
2004 MRI report from Citrus Diagnostic Center, as well as reports 
from Doctors. Q.C., L.A.O, and M., to be probative.  The Board 
finds the opinion of Dr. W.I.C. not to be probative because there 
is no indication that the physician reviewed the Veteran's 
service treatment records, and he does not give a rationale as to 
why the Veteran's current injury is related to military service.  
To the extent that the February 2005 statement of Dr. M. 
indicates that chronic changes of the back started many years 
about, this is a speculative opinion without a rationale or an 
indication that any medical records were reviewed.  As such it 
has no probative value.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

After review of all available evidence of record, the evidence 
deemed most probative by the Board demonstrates that the 
Veteran's low back injury did not begin during service or within 
one year of discharge from service.  Therefore, the Board finds 
that service connection for low back disability must be denied on 
both direct and presumptive bases

ORDER
Entitlement to service connection for a low back disability, to 
include chronic 
degenerative lumbar discs, L4-L5, L5-S1 is denied.





____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


